Citation Nr: 0838286	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a September 2008 letter, the Board advised the veteran 
that, in November 2008, he was scheduled for a hearing before 
a Veterans Law Judge to be held at the Board's main office in 
Washington, D.C.  But, in a later-dated September 2008 
letter, the veteran said that, while he felt it was necessary 
to attend this hearing to resolve his claim, he was unable to 
do so for health and financial concerns.  Then, in a November 
2008 telephone conversation with a Board representative, the 
veteran said that he would prefer a hearing at the RO before 
a Veterans Law Judge.  As such, the case must be remanded in 
order to schedule the veteran for a hearing.  38 C.F.R. § 
20.700(a) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the requested 
expedited handling of his case pursuant 
to 38 C.F.R. § 20.900(c).

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



